DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1221828.5, filed on 12/4/2012.  This application claim priority of application 14/649,898 and hereby is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 23 of U.S. Patent No. 1,073,920 (hereinafter ‘920). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because in claim 1 of the instant application, applicants claim a sensor for measuring a temperature profile of a fluid within a vessel wherein the sensor comprising an array of temperature-dependent parameters and the array comprises a substrate that can be cut to length to determine the number of elements within the array.  The ‘920 patent teaches a sensor for measuring temperature profile of a fluid at different regions within a vessel wherein the sensor comprising an array of temperature-dependent elements coupled together and the array is extendable along the vessel.  Furthermore, ‘920 patent teaches, claim 23, the array comprises a substrate that can be cut to length to determine the number of elements within the array.  The sensor of ‘920 can be used to measure temperature profile as claimed in the instant specification. The scope of the conflicting claims are very similar and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of the ‘920 patent as a general teaching to arrive at the instant invention because the sensor for measuring a temperature profile of a fluid within a vessel wherein the sensor comprising an array of temperature-dependent parameters and the array comprises a substrate that can be cut to length to determine the number of elements within the array.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the array comprises a substrate that can be cut to length” and the phrase can be cut is confusing or unclear.  It’s unclear whether the substrate is cut or not cut.  Examiner suggests positively claiming the limitation, for example “cuttable substrate”.  Claims 2-19 are rejected under 112(b) as they depend on the rejected claim.
Claim 8 contains the trademark/trade name Espanex or Kapton.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyimide and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Echtner et al. (WO2006/053386 hereinafter Echtner) in view of Hollander (EP2077441).
Regarding claim 1, Echtner teaches a sensor for measuring a temperature profile of a fluid within a vessel (abstract), the sensor comprising:
an array of elements, each element having a temperature-dependent parameter (temperature sensor, thermistor: para 53), the array being capable of deployment within or adjacent the vessel such that the array extends along the vessel for measuring the temperature profile (102, 204 Fig 1, para 59, 60, Fig 8), wherein the array comprises a substrate that can be cut to length to determine the number of elements within the array.  
However, Echtner does not teach the array comprises a substrate that can be cut to length to determine the number of elements within the array.  Echtner teaches using flexible PCB in making the array of sensors wherein the flexible material is made of FR4 or polyamide (para 95) and they can be cut.  Echtner teaches the array is formed by connecting flexible boards together.
Hollander teaches a sheet material responsive of temperature in a ribbon format which are cut or teared to fit application need (abstract).
Thus, both Echtner and Hollander teaches temperature sensing in a flexible material.  Echtner teaches connecting multiple flexible strips to form an array. Hollander teaches forming plurality of temperature sensors in a flexible strip which are cut to application need.
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to form the sensor array as a continuous strip as taught by Hollander for ease of attaching on the vessel.  Furthermore, Echtner teaches using insulation and adhesive layers (para 37, 59). 

With respect to claims 2 and 3, although Echtner does not teach the substrate includes a flexible strip, Echtner teaches using flexible PCB in making the array of sensors wherein the flexible material is made of FR4 or polyamide (para 95) and the flexible strip includes a flexible circuit (abstract).  
Hollander teaches the substrate includes a flexible strip (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to form the sensor array as a continuous strip as taught by Hollander for ease of attaching on the vessel.  

Regarding claim 4, Echtner teaches the flexible circuit includes a printed circuit trace (track: para 008, 009).  

With respect to claim 5, Echtner teaches the flexible circuit includes a layer of electrical components suitably connected with the circuit trace (Fig 7, para 67).  

Regarding claims 6, 7, 8, Echtner teaches the flexible strip includes a flexible polymer layer and polymer is polyimide (polyamide para 95, Kapton is a polyamide).  

With respect to claim 9, although Echtner does not teach the flexible strip includes an adhesive layer for attachment to the vessel, Echtner teaches attaching the flexible strip to the vessel/tank with adhesive tape (para 59).
Hollander teaches the substrate includes a flexible strip (abstract) with an adhesive layer (para 008).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include an adhesive layer as taught by Hollander for ease of attaching on the vessel.  
Regarding claim 10, Echtner teaches the flexible strip includes an insulation layer (para 36).  
With respect to claim 11 and 12, Echtner does not teach the flexible strip is provided on a reel and continuous manufacturing.  
Hollander teaches the substrate includes the flexible strip is on a reel (para 19) and method of manufacturing article (para 006).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include the strip on a reel as taught by Hollander for ease of transporting and intended use.   

With respect to claim 17, although Echtner does not teach the elements of the array are coupled together in parallel.  Electronic resistive components can be used both serial and parallel, and measurements can be made.  
Absent of any criticality, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have elements in parallel, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Regarding claim 18, Echtner teaches a controller is calibrated to a substrate cut length (processor: para 37).   Furthermore, the processor measures temperature from each of the sensors and sensors can have its own calibration.  

With respect to claim 19, Echtner teaches a processor configured to calculate a total thermal energy of fluid in the vessel based on the signal, wherein the processor (para 37) is configured to operate in dependence upon the number of array elements along the length of the sensor (two-line bus: para 16, 102).


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Echtner et al. (WO2006/053386 hereinafter Echtner) in view of Hollander (EP2077441) as applied to claim 1, further in view of Beckley et al. (US2012/0024240 hereinafter Beckley).
With respect to claims 13-16, the combination (Echtner modified by Hollander) does not teach the substrate includes a shelter and the shelter/support is pipe.  
	Beckley teaches plurality of temperature sensors are sheltered/installed within a pipe (para 47).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a pipe as taught by Beckley for ease of replacements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 	Bernd (EP2233858) teaches an array of sensors for measuring temperature of heating water reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855